              Case 1:20-cr-00202-LAP Document 34
                                              33 Filed 05/14/20
                                                       05/13/20 Page 1 of 1
                                                               LAW OFFICES OF ERIC FRANZ, P.L.L.C.


EF                                                                     www.efranzlaw.com
                                                                        (212) 355-2200 (phone)
                                                                         (212) 937-2217 (fax)
                                               May 13, 2020


BY EMAIL AND ECF                     The initial conference currently scheduled for May
The Honorable Loretta A. Preska      18, 2020, is adjourned until July 20, 2020, at
United States District Judge         10:30 AM. In addition, time shall be excluded
Southern District of New York        until the date of the conference. SO ORDERED.
500 Pearl Street
New York, New York 10007                                                                   5/14/2020

                       RE:    United States v. Michael Latimer, et al., 20 Cr. 202 (VEC)
                              United States v. Keith Lynch, S1 20 Cr. 202 (VEC)

Dear Judge Preska:

       I represent the defendant, Justin Rivers, and submit this letter on behalf of all counsel for the
codefendants and the government to jointly and respectfully request that the court conference currently
scheduled for May 18, 2020 at 10:30 a.m., be adjourned for sixty days.

       This is the second request for an adjournment of the initial pretrial conference. By way of
background, on March 17, 2020 the defendants were Inidicted in the instant matter. The case was
assiugned to Your Honor and an initial pretrial conference was scheduled for March 31, 2020. At the
request of all parties, this conference was adjourned by the Court to May 18, 2020. Thus there has been
one prior request for an adjournment of the initial pretrial conference.

      The reason for this request is that the parties are in the process of obtaining the discovery from the
government so that it can be reviewed by counsel and the defendants.

         The defendants consent to the exclusion of time under the Speedy Trial Act from today until the
date of the next scheduled conference pursuant to 18 U.S.C. § 3161(h)(7) on the basis that the interest of
the public and the defendants in a speedy trial are outweighed here by the interests of the defendants in
having an opportunity to receive and review discovery and consider any possible pre-trial motions or pre-
trial dispositions, an exclusion which we submit is also appropriate in light of the national emergency
declared over the coronavirus pandemic.

       Thank you for your consideration of this request.


                                                             Most Respectfully,


                                                             ________________
                                                             ERIC FRANZ


New York City                                                          (Mailing Address) Long Island
747 Third Ave. 20th Fl., New York, N.Y. 10017               220 Old Country Road, Mineola, N.Y. 11501
